Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 14-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first processing element” in claims 1 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (US 10,452,117, hereinafter Becker).

Regarding claim 1, Becker discloses 
A system, comprising: a plurality of processing elements; wherein a first processing element of the plurality of processing elements is configured to (Fig. 1: cores):
employ at least one model to predict a token need of the first processing element (col. 9, lines 20-23: in response to core 106a having fewer energy credits than a request threshold, core 106a may indicate to one or more other cores of cores 106a-n that core 106a has fewer energy credits than the request threshold) during execution of a workload (col. 9, lines 4-6: Based on the respective amounts of energy, cores 106a-n may selectively determine whether to delay performance of the one or more respective pipeline operations);
send, to at least one second processing element of the plurality of processing elements, at least one token request for one or more tokens from the at least one second processing element as a function of the token need (col. 9, lines 20-23: in response to core 106a having fewer energy credits than a request threshold, core 106a may indicate to one or more other cores of cores 106a-n that core 106a has fewer energy credits than the request threshold); and
in response to receiving at least one token response comprising at least one token from the at least one second processing element (col. 9, lines 23-27: In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a), increase utilization of a resource of the system associated with the at least token (col. 4, lines 8-11: After the processor cores are allocated energy credits, the processor cores may consume the energy credits by performing pipeline operations (e.g., executing at least portions of instructions)), within an available quantity of the resource defined by the at least one token (col. 8, lines 63-65: Cores 106a-n may also track a respective amount of energy (e.g., a respective number of energy credits) allocated to cores 106a-n, up to respective maximum amounts of energy).
Regarding claim 16 referring to claim 1, Becker discloses A computer-implemented method, comprising: ... (See the rejection for claim 1).
Regarding claim 20 referring to claim 1, Becker discloses A computer program product for facilitating management of resources, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element to cause the processing element to: ... (Fig. 7).

Regarding claims 2, 17, and 21, Becker discloses 
wherein the token response comprising the at least one token (col. 9, lines 23-27: In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a) improve at least one of power efficiency, temperature or system reliability of the system (col. 4, lines 16-18: performance of the one or more pipeline operations may be resumed at a later time, such as when additional energy credits are allocated).

Regarding claims 3, 18, and 22, Becker discloses 
wherein the first processing element is further configured to measure a benefit to the system obtained (col. 8, lines 63-65: Cores 106a-n may also track a respective amount of energy (e.g., a respective number of energy credits) by the increased utilization of the resource of the system (col. 4, lines 8-11: After the processor cores are allocated energy credits, the processor cores may consume the energy credits by performing pipeline operations (e.g., executing at least portions of instructions)) associated with the at least token (col. 9, lines 23-27: In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a).

Regarding claims 6, and 19, Becker discloses 
wherein the first processing element is further configured to select at least one processing element of the plurality of processing elements that are directly connected with the first processing element or that share commonality of execution of the workload as the at least one second processing element (col. 9, lines 18-27: cores 106a-n may be configured to share energy credits with other cores that correspond to a same credit distribution circuit. For example, in response to core 106a having fewer energy credits than a request threshold, core 106a may indicate to one or more other cores of cores 106a-n that core 106a has fewer energy credits than the request threshold. In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a).

Regarding claim 7, Becker discloses 
wherein the first processing element is further configured to initiate reallocation of a set of tokens allocated to the first processing element based on detection of new execution phase of the workload (col. 9, lines 4-27: Based on the respective amounts of energy, cores 106a-n may selectively determine whether to delay performance of the one or more respective pipeline operations. Cores 106a-n may be more likely to delay performance of one or more respective pipeline operations based at least in part on respective amounts of allocated energy. In some embodiments, a total amount of allocated energy to cores 106a-n may correspond to an amount of energy stored by energy storage circuit 114. As discussed further below, cores 106a-n may delay performance of the one or more respective pipeline operations by executing at least a portion of a stall instruction. Executing at least the portion of the stall instruction may consume less energy than performing the one or more respective pipeline operations. In some embodiments, cores 106a-n may be configured to share energy credits with other cores that correspond to a same credit distribution circuit. For example, in response to core 106a having fewer energy credits than a request threshold, core 106a may indicate to one or more other cores of cores 106a-n that core 106a has fewer energy credits than the request threshold. In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a).

Regarding claim 23, Becker discloses 
wherein the program instructions are further executable to cause the first processing element to: revise the model (col. 9, lines 20-27: in response to core 106a having fewer energy credits than a request threshold, core 106a may indicate to one or more other cores of cores 106a-n that core 106a has fewer energy credits than the request threshold. In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a) based on the measured benefit (col. 8, lines 63-65: Cores 106a-n may also track a respective amount of energy (e.g., a respective number of energy credits).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 4, 5, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 10,452,117, hereinafter Becker) in view of Jahagirdar et al. (US 2019/0204894, hereinafter Jahagirdar).

Regarding claim 4, Becker does not disclose wherein the model is an artificial intelligence model. Jahagirdar discloses wherein the model comprises deep learning or swarm intelligence (paragraph [0020]: The balancing can be applied to other blocks like the texture sampler or Deep learning accelerator block for example. Hence, one or more embodiments provide the frequency and/or voltage changing infrastructure, the algorithm to observe the bottlenecks on a fine time scale and/or the method to calculate and balance the total power. When more domains need to be created the existing infrastructure and algorithm can be easily adapted. Moreover, one or more embodiments determine frequency and/or voltage for each portion within a block dynamically, while ensuring that all components operate under a total power limit (or budget)). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Becker by applying Deep learning accelerator block to provide the frequency and/or voltage changing infrastructure, the algorithm to observe the bottlenecks on a fine time scale and/or the method to calculate and balance the total power of Jahagirdar. The motivation would have been to provide the frequency and/or voltage changing infrastructure, the algorithm to observe the bottlenecks on a fine time scale and/or the method to calculate and balance the total power (Jahagirdar paragraph [0020]).

Regarding claim 5, Becker does not disclose wherein the model comprises deep learning or swarm intelligence. Jahagirdar discloses wherein the model comprises deep learning or swarm intelligence (paragraph [0020]: The balancing can be applied to other blocks like the texture sampler or Deep learning accelerator block for example. Hence, one or more embodiments provide the frequency and/or voltage changing infrastructure, the algorithm to observe the bottlenecks on a fine time scale and/or the method to calculate and balance the total power. When more domains need to be created the existing infrastructure and algorithm can be easily adapted. Moreover, one or more embodiments determine frequency and/or voltage for each portion within a block dynamically, while ensuring that all components operate under a total power limit (or budget)). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Becker by applying Deep learning accelerator block to provide the frequency and/or voltage changing infrastructure, the algorithm to observe the bottlenecks on a fine time scale and/or the method to calculate and balance the total power of Jahagirdar. The motivation would have been to provide the frequency and/or voltage changing infrastructure, the algorithm to observe the bottlenecks on a fine time scale and/or the method to calculate and balance the total power (Jahagirdar paragraph [0020]).

Regarding claim 24, Becker discloses 
A system, comprising: a plurality of processing elements; wherein a first processing element of the plurality of processing element is configured to (Fig. 1: cores):
employ at least one ... model to predict a token need of the first processing element (col. 9, lines 20-23: in response to core 106a having fewer energy credits than a request threshold, core 106a may indicate to one or more other cores of cores 106a-n that core 106a has fewer energy credits than the request threshold) during execution of a workload (col. 9, lines 4-6: Based on the respective amounts of energy, cores 106a-n may selectively determine whether to delay performance of the one or more respective pipeline operations);
send, to at least one second processing element of the plurality of processing elements, at least one token request for one or more tokens from the at least one second processing element as a function of the token need (col. 9, lines 20-23: in response to core 106a having fewer energy credits than a request threshold, core 106a may indicate to one or more other cores of cores 106a-n that core 106a has fewer energy credits than the request threshold); and
in response to receiving at least one token response comprising at least one token from the at least one second processing element (col. 9, lines 23-27: In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a), increase utilization of a resource of the system associated with the at least token (col. 4, lines 8-11: After the processor cores are allocated energy credits, the processor cores may consume the energy credits by performing pipeline operations (e.g., executing at least portions of instructions)), within an available quantity of the resource defined by the at least one token (col. 8, lines 63-65: Cores 106a-n may also track a respective amount of energy (e.g., a respective number of energy credits) allocated to cores 106a-n, up to respective maximum amounts of energy).
Becker does not disclose at least one artificial intelligence model. Jahagirdar discloses at least one artificial intelligence model (paragraph [0020]: The balancing can be applied to other blocks like the texture sampler or Deep learning accelerator block for example. Hence, one or more embodiments provide the frequency and/or voltage changing infrastructure, the algorithm to observe the bottlenecks on a fine time scale and/or the method to calculate and balance the total power. When more domains need to be created the existing infrastructure and algorithm can be easily adapted. Moreover, one or more embodiments determine frequency and/or voltage for each portion within a block dynamically, while ensuring that all components operate under a total power limit (or budget)). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Becker by applying Deep learning accelerator block to provide the frequency and/or voltage changing infrastructure, the algorithm to observe the bottlenecks on a fine time scale and/or the method to calculate and balance the total power of Jahagirdar. The motivation would have been to provide the frequency and/or voltage changing infrastructure, the algorithm to observe the bottlenecks on a fine time scale and/or the method to calculate and balance the total power (Jahagirdar paragraph [0020]).
Regarding claim 25 referring to claim 24, Becker discloses A computer-implemented method, comprising: ... (See the rejection for claim 24).

Regarding claims 26 and 28, Becker discloses
further comprising determining, by the first processing element, the respective token requests for the one or more tokens from the at least one second processing element based on the function of the token need and respective strengths of respective direct connections of the at least one second processing element to the first processing element (col. 9, lines 18-27: cores 106a-n may be configured to share energy credits with other cores that correspond to a same credit distribution circuit. For example, in response to core 106a having fewer energy credits than a request threshold, core 106a may indicate to one or more other cores of cores 106a-n that core 106a has fewer energy credits than the request threshold. In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a).

Regarding claims 27 and 29, Becker discloses
further comprising determining, by the first processing element, the respective token requests for the one or more tokens from the at least one second processing element based on the function of the token need (col. 9, lines 20-23: in response to core 106a having fewer energy credits than a request threshold, core 106a may indicate to one or more other cores of cores 106a-n that core 106a has fewer energy credits than the request threshold) and respective shared workloads of the at least one second processing element with the first processing element (col. 9, lines 4-6: Based on the respective amounts of energy, cores 106a-n may selectively determine whether to delay performance of the one or more respective pipeline operations).

Regarding claims 30, Becker discloses
wherein system comprises a fixed quantity of tokens (col. 8, lines 63-65: Cores 106a-n may also track a respective amount of energy (e.g., a respective number of energy credits) allocated to cores 106a-n, up to respective maximum amounts of energy).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 10,452,117, hereinafter Becker) in view of Paul et al. (US 2015/0355692, hereinafter Paul).

Regarding claim 8, Becker discloses
wherein the first processing is further configured to adjust power credit of the first processing element (col. 9, lines 23-27: In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a) to increase the utilization of the resource (col. 4, lines 8-11: After the processor cores are allocated energy credits, the processor cores may consume the energy credits by performing pipeline operations (e.g., executing at least portions of instructions)).
Becker does not disclose at least one of a frequency setting or a voltage setting. Paul discloses at least one of a frequency setting or a voltage setting (paragraph [0016]: The performance controller 125 implements dynamic voltage and frequency scaling (DVFS) to adapt voltage and clock levels of the CPU cores 110 and the GPU cores 115 based on the processing demands of the CPU cores 110 and GPU cores 115). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Becker by implementing dynamic voltage and frequency scaling (DVFS) to adapt voltage and clock levels of the CPU cores and the GPU cores based on the processing demands of the CPU cores and GPU cores of Paul. The motivation would have been to improve performance (Paul paragraph [0034]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 10,452,117, hereinafter Becker) in view of Schluessler et al. (US 2014/0082380, hereinafter Schluessler).

Regarding claim 14, Becker discloses 
wherein the plurality of processing elements are communicatively connected via a ... interconnect (col. 9, lines 23-27: In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a).
Becker does not disclose a ring interconnect. Schluessler discloses a ring interconnect (paragraph [0011]: In various embodiments, a power bias technique may be provided and used in allocation of a power budget of a processor including multiple domains ...  Other computing elements can include digital signal processors, processor communications interconnects (buses, rings, etc.), and network processors). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Paul by implementing processor communications interconnects such as buses, rings, etc. of Schluessler. The motivation would have been to provide flexibility of implanting various types of processor communications interconnects.

Regarding claim 15, Becker discloses 
wherein the first processing element injects the token request in the ... interconnect (col. 9, lines 20-23: in response to core 106a having fewer energy credits than a request threshold, core 106a may indicate to one or more other cores of cores 106a-n that core 106a has fewer energy credits than the request threshold), and the at least one second processing element injects the at least one token response in the ... interconnect upon reception of the token request (col. 9, lines 23-27: In response to the indication from core 106a, core 106b may determine that core 106b has more energy credits than a sharing threshold and provide one or more energy credits to core 106a).
Becker does not disclose the ring interconnect. Schluessler discloses the ring interconnect (paragraph [0011]: In various embodiments, a power bias technique may be provided and used in allocation of a power budget of a processor including multiple domains ...  Other computing elements can include digital signal processors, processor communications interconnects (buses, rings, etc.), and network processors). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Paul by implementing processor communications interconnects such as buses, rings, etc. of Schluessler. The motivation would have been to provide flexibility of implanting various types of processor communications interconnects.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        5/7/2022